IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


JAMES M. KUSH,                           : No. 241 WAL 2018
                                         :
                   Petitioner            :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
WORKERS' COMPENSATION APPEAL             :
BOARD (POWER CONTRACTING                 :
COMPANY),                                :
                                         :
                   Respondents           :


                                    ORDER



PER CURIAM

     AND NOW, this 5th day of December, 2018, the Petition for Allowance of Appeal

is DENIED.